Citation Nr: 1313027	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  06-00 258A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent prior to July 16, 2009, and in excess of 40 percent as of July 16, 2009, for a low back disability.

2.  Entitlement to a disability rating in excess of 10 percent prior to July 16, 2009, and in excess of 30 percent as of July 16, 2009, for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active air service from November 1977 to May 1978 and active military service from February 1981 to November 1988. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in April 2007.  A transcript of the hearing is associated with the claims file.

The Board has reviewed the physical claims file and the Virtual VA electronic claims file.

This case was previously before the Board.  In a July 2007 decision, the Board denied the issues currently on appeal.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a September 2008 Order, the Court granted a Joint Motion of the parties and remanded the case to the Board for action consistent with the Joint Motion.  In June 2009, the Board remanded the claim for additional development.  The case has now been returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012). 



FINDINGS OF FACT

1.  Prior to January 10, 2006, the Veteran's low back disability was manifested by limitation of flexion to, at worst, 75 degrees, including limitation due to painful motion; and was not productive of flexion limited to at least 30 degrees, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes requiring medically prescribed bed rest.  

2.  Beginning January 10, 2006, the Veteran's low back disability has been manifested by limitation of flexion to, at worst, 5 degrees, including limitation due to painful motion; severe impact on activities of daily living and occupational functioning; painful flare-ups; and abnormal posture contour due to spasms and pain; and has not been productive of favorable ankylosis of the entire thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks in the past 12 months. 

3.  Prior to July 16, 2009, the Veteran's hearing impairment was no worse than Level IV in the right ear and Level III in the left ear.  

4.  Beginning July 16, 2009, the Veteran's hearing impairment has been no worse than Level VIII in the right ear and Level V in the left ear.   


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent, but not higher, for a low back disability as of January 10, 2006, but not earlier, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5235-5243 (2012).

2.  The criteria for a disability rating in excess of 10 percent prior to July 16, 2009, for bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2012).

3.  The criteria for a disability rating in excess of 30 percent as of July 16, 2009, for bilateral hearing loss disability have not been met or approximated.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.85, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA will assist a claimant in obtaining evidence necessary to substantiate a claim, but is not required to provide assistance to a claimant if there is no reasonable possibility that assistance would aid in substantiating the claim.  VA must also notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012).  As part of the notice, VA is to specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The record shows that the Veteran was mailed a letter in July 2004 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  In a June 2006 letter, the Veteran was provided with appropriate notice with respect to the disability rating and effective date elements of his claim. 

Although the Veteran was not provided adequate notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Following the provision of the required notice and the completion of all indicated development, the claim was readjudicated.  There is no indication or reason to believe that the ultimate decision on the merits of the claims would have been different had complete notice been provided at an earlier time.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (timing error may be cured by a new notification followed by a readjudication of the claim).  

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service medical records are of record.  VA Medical Center treatment records have been obtained.  The Veteran has been afforded appropriate VA examinations.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is unaware of any outstanding evidence.

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2012).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2012).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).

The rating of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2012).  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259 (1994).  

Rating a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint.  38 C.F.R. §§ 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  According to this regulation, it is essential that the examination on which ratings are based adequately portrays the anatomical damage, and the functional loss, with respect to these elements.  In addition, the regulations state that the functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the veteran undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2012).

When rating the joints, inquiry will be directed as to whether there is less movement than normal, more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement.  38 C.F.R. § 4.45 (2012).

The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

Disabilities of the spine are rated under the General Rating Formula for Rating Ddiseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2012).  Intervertebral disc syndrome is rated under the general formula for rating diseases and injuries of the spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012).

Under the General Rating Formula for Rating Ddiseases and Injuries of the Spine, effective September 26, 2003, with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or if there is a vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

A 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less; or, if there is favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).   

A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted if there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2012).

Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  Lendenman v. Principi, 3 Vet. App. 345 (1992).  The rating schedule establishes eleven auditory hearing acuity levels based on average puretone thresholds and speech discrimination.  38 C.F.R. § 4.85 (2012).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85 (a) (2012).

Table VI, Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination, is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85 (b) (2012).

Table VIa, Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average, is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on the puretone threshold average.  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86.  38 C.F.R. § 4.85 (c) (2012).

Puretone threshold average, as used in Tables VI and VIa, is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  This average is used in all cases (including those in § 4.86) to determine the Roman numeral designation for hearing impairment from Table VI or VIa. 38 C.F.R. § 4.85(d) (2012).

Table VII, Percentage Evaluations for Hearing Impairment, is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85 (e) (2012).

When the pure tone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 hertz is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be rated separately.  38 C.F.R. § 4.86(a) (2012).

When the pure tone thresholds are 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman numeral.  Each ear will be rated separately.  38 C.F.R. § 4.86(b) (2012).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by VA.  VA shall consider all information and lay and medical evidence of record in a case before VA with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board finds nothing in the record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2012); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Low Back Disability

At an August 2004a VA examination, the Veteran reported that he experienced constant back pain.  He denied radiating pain.  The Veteran reported that the pain was usually a 2 out of 10 in intensity, but that at times, the pain increased in severity and was a 10 out of 10 in intensity.  He reported that he was only able to stand for 45 minutes at a time and was not sure how far he was able to walk without pain as he did not walk very often.  He reported that he was unable to do any heavy lifting and reported that he did not know whether his back disability caused him to experience any difficulty climbing stairs.  The Veteran reported that he experienced stiffness in his back in the morning that would last up to 45 minutes.  He reported that changes in the weather caused his back pain to increase in severity.  The Veteran reported that he experienced painful flare-ups with increased activity and bending over.  He reported that the pain during a flare-up was severe and that he would have to lie down on a heating pad and take Vicodin as needed for relief of the pain.  He reported that he was unable to do anything during a painful flare-up and that he was incapacitated.  The Veteran denied using a cane or crutches, but reported that he had bought a soft brace to wear for his back.  He denied any falls or trauma to the back.  The Veteran reported that he was self-employed and that his low back disability did not interfere with his occupational activities.  He reported that when his back was hurting, he found it difficult to bend over to tie his shoes and that he was no longer able to play sports.  The Veteran reported his back disability did not interfere with any of his other activities of daily living, to include his ability to drive.

Upon physical examination, the Veteran was found to have slight scoliosis.  There were no masses, vertebral tenderness, or paravertebral tenderness.  The Veteran's thoracolumbar spine range of motion measurements were flexion to 75 degrees with pain beginning at 75 degrees; extension to 30 degrees without pain or limitation; right and left lateral flexion to 30 degrees each, without pain or limitation; and right and left lateral rotation to 60 degrees each with pain at 60 degrees on each side.  There was increased pain on repetition, but there was no additional limitation of motion.  There was no weakness, fatigue, or lack of endurance.  The Veteran did not experienced incapacitating episodes.  The Veteran was able to walk on his toes and on his heels.  The Veteran was able to squat to 110 degrees and was able to stand on alternate legs.  Straight leg raising was positive on the right at 90 degrees and was negative on the left at 85 degrees.  The Veteran's gait was normal.  X-rays of the Veteran's thoracolumbar spine revealed bony spurring in the lower thoracic spine, but an otherwise normal lumbar spine.  The examiner diagnosed mild low back strain.  

At an October 2006 VA examination, the Veteran reported that he experienced constant low back pain.  He reported that with certain movements, he also experienced radiating pain down his right lower extremity that was sharp and shooting in nature.  He reported that he experienced numbness of the anterior aspect of the thigh.  The Veteran reported that he experienced weakness and stiffness in his low back.  The Veteran reported that he had recently received steroid injections in his back for treatment of his pain, but that they had only lasted three days before the pain returned and reported that his doctor had also increased his pain medication, but that it did not really help.  The Veteran reported that he was only able to sit for five to 10 minutes at a time before his back began to hurt.  He reported that he was only able to walk approximately one half block before his back started to hurt.  The Veteran reported that his back pain was dull, aching, and throbbing in nature.  He reported that his daily pain was a 5 out of 10 in intensity and that he took Oxycodone every four hours and Flexeril daily for treatment of his pain.  The Veteran reported that he experienced painful flare-ups, at which time his pain increased to a 6 or 7 out of 10 in intensity.  He reported that he had experienced painful flare-ups approximately 18-24 times in the past year and that the flare-ups lasted for an entire day.  He reported that the flare-ups were precipitated by some movements, but that anything could trigger a flare-up.  The Veteran reported that during a flare-up he required rest, a heating pad, and pain medication to alleviate his symptoms.  He reported that during a flare-up he experienced limitation of motion, he was unable to bend over, and he was unable to lift his legs to tie his shoes.  The Veteran also reported that he experienced incapacitating episodes, at which time his pain would increase to a 9 out of 10 in intensity.  He reported that he had experienced approximately 11 or 12 incapacitating episodes in the last 12 months.  He reported that during an incapacitating episode, he was unable to get up for eight or nine hours, but that even after he was able to get up, the pain persisted for a couple of days.  The Veteran denied any bladder or bowel complaints.  The Veteran denied using any assistive devices such as a cane, crutches, or a walker, but he reported that he used a back brace when going out or when he was going to be up and about.  The Veteran denied any unsteadiness and reported that he did not have a history of falls related to his back disability.  The Veteran reported that he last worked six years ago as a machine operator.

The examiner noted that the effects of the Veteran's low back disability on his mobility included difficulty with transfers, difficulty getting up and out of bed, and difficulty arising from the toilet.  The examiner noted that the Veteran had difficulty with his activities of daily living, especially toileting.  The Veteran was noted to only be able to stay in the shower for a few minutes at a time and he could not bend over to tie his shoes or put his socks on.  The examiner noted that the Veteran experienced difficulty sleeping because he was unable to get comfortable as a result of his back pain. 

Upon physical examination, the Veteran was found to have paravertebral tenderness.  The Veteran's thoracolumbar spine range of motion measurements were flexion to 45 degrees, with pain beginning at 20 degrees; extension to 30 degrees without pain or limitation; right and left lateral flexion to 15 degrees each, with pain; and right and left lateral rotation to 50 degrees each with pain at 50 degrees on each side.  Upon repetition, the Veteran's flexion was further limited to 35 degrees as a result of pain.  However, there was no additional limitation of flexion due to fatigue, weakness, or lack of endurance.  Upon repetition, there was no additional limitation of extension due to pain, fatigue, weakness, or lack of endurance.  Motor strength in the lower extremities was 5/5.  Sensation was intact, except for the anterior thigh.  There was a small area on the anterior thigh with decreased sensation.  The Veteran was unable to walk on his toes or heels and he was unable to squat.  Magnetic resonance imaging scan (MRI) of the lumbar spine revealed degenerative disc disease throughout the lower thoracic spine.  There was early degenerative disc disease at L3-4 and L4-5 with mild disc bulge.  There was moderate to severe central stenosis at L5-S1.  There was bilateral foraminal stenosis at L3-4 and L4-5.   

The examiner diagnosed lumbar spine arthritis and noted that range of motion measurements were the same on active, passive, and repetitive motions.  The examiner further noted that there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  The examiner noted that the Veteran did not use assistive devices and there were no incapacitating episodes.  The examiner further noted that there was no radiation of pain or neurological findings with an effect on the Veteran's usual occupational or daily activities.  

At a July 2009 VA examination, the Veteran reported that he experienced constant back pain that was dull, achy, sharp, and stabbing in nature.  He reported that he used a TENS unit on and off throughout the day for treatment.  The Veteran reported that he also took Morphine, Oxycodone, Gabapentin, a muscle relaxant, a sleeping pill, Tylenol, and Ibuprofen for treatment.  He reported that as a result of all the medication he took, he often napped during the day.  He reported that his daily pain was a 5 or 6 out of 10 in intensity and that the pain radiated into his right hip and down his right leg.  He reported that he experienced back spasms approximately two to three times per week, during which he had been advised by his doctor to increase the use of his TENS unit, take some muscle relaxants, and get up after about three hours.  He reported that during the episodes he was unable to get up, even to use the bathroom, and that the episodes had been occurring for the past two to three years.  The Veteran denied bladder and bowel dysfunction.  The Veteran reported that he was able to walk with a cane, but only about halfway down the hallway.  He reported that most of the time, he stayed in an automated wheelchair.  The Veteran reported that he had never fallen, but that he was very unsteady on his feet.  He reported that he did not use a brace because it cut his circulation.  The Veteran reported that his mobility was severely limited, in that he was unable to bend to put on his socks and shoes and he was unable to shower on his own or clean up after himself after using the bathroom.  He reported that he was able to shave and eat on his own, but that he required help to put on and take off clothing.  He reported that he had not worked in approximately eight years and that the duties of his last job, as a front-end loader, caused his back pain to increase.  The Veteran reported that his back pain had continued to get progressively worse and that he did very little exercise as a result.  However, he reported that he did some swimming.  

Upon physical examination, the Veteran was found to have spasms and tenderness in the paraspinal muscles.  The Veteran's thoracolumbar spine range of motion measurements were flexion to 10 degrees, limited by pain and stiffness at 10 degrees; extension to 10 degrees, limited by pain and stiffness at 10 degrees; right and left bending to 10 degrees each, limited by pain and stiffness at 10 digress on each side; right rotation to 20 degrees, limited by pain and stiffness at 20 degrees; and left rotation to 15 degrees, limited by pain and stiffness at 15 degrees.  Muscle strength was 3/5 on the right side of the lumbosacral spine.  There was no additional functional impairment due to pain, pain on repeated use, weakness, fatigue, lack of endurance, incoordination, or flare-up.  

The examiner confirmed the diagnosis of degenerative disc disease of the lumbosacral spine with disc bulges.  The examiner noted that the disability was moderate to severe in nature.  The examiner further noted that ranges of motion during passive, active, and repetitive motions were the same.  The examiner reported that there was no loss of joint function with use due to pain, weakness, fatigability, incoordination, or flare-ups.  

At a September 2011 VA examination, the Veteran reported that his back pain had been getting progressively worse.  The Veteran reported that his pain was severe and that it was centered in the low back and radiated into his right and left buttocks and lower extremities.  He reported that he experienced muscle spasms.  The Veteran reported that he used an electrical wheelchair and pivoted or walked short distances with a cane.  He reported that his pain was daily and required the use of analgesics for moderate suppression.  His medications included Morphine, Meloxicam, Baclofen, and Oxycodone.  The Veteran reported that he experienced eight flare-ups per month associated with additional functional impairment such as further limitation of motion and additional weakness, fatigability, lack of endurance, and incoordination due principally to additional pain.  The Veteran reported that during a flare-up he required bed rest for at least one day.  The Veteran reported that in the last 12 months, he had experienced two exacerbated flare-ups resulting in incapacitation.  He reported that during the episodes, his clinician told him to stay in bed for several days on each occasion.  He reported that during the incapacitating episodes his pain was a 10 out of 10 in intensity.  He reported than any small movement or twisting could precipitate a flare-up and the flare-ups were generally only relieved with bed rest and multiple narcotic and non-narcotic analgesics.  He reported that during a flare-up he had significant difficulty transferring, walking, bathing, grooming, and toileting.  The Veteran denied bowel and bladder symptoms, incontinence, and retention.  However, the Veteran reported that he experienced stiffness, fatigue, and spasms.  He reported that he used a TENS unit, but that he no longer wore a back brace.  The Veteran reported that he had undergone extensive physical therapy without much success.  The Veteran reported that he was unable to drive.   

Upon physical examination, the Veteran was noted to be sitting in an electric wheelchair.  He was mildly lethargic, but was able to answer questions.  The Veteran's posture had a five degree anterior lean and it was very difficult for him to walk to the examining table.  With help, the Veteran's gait was antalgic.  There was tenderness and paraspinal muscle spasm to the right of the midline on palpation, which was the cause of the Veteran's anterior contour change.  There was no ankylosis.  The Veteran's thoracolumbar spine range of motion measurements were flexion from 5 to 25 degrees, with pain at 10 degrees; extension from -5 to 10 degrees (15 degrees of motion) with pain at 10 degrees; right and left lateroflexion were 5-10 degrees each, with pain at 10 degrees on each side; and right and left lateral rotation were 5-10 degrees each, with pain throughout the arc.  With three repetitions, there was an additional five degree decline in flexion, representing flare-up with additional pain, weakness, fatigability, lack of endurance, and functional impairment due principally to pain.  The Veteran was unable to stand on his toes or heels.  An MRI of the lumbar spine was remarkable for posterior disc bulges at L4-5 and L5-S1 with degenerative disc disease and facet joint arthritis.  

The examiner diagnosed severe lumbosacral degenerative disc disease having a severe impact on activities of daily living and occupational functioning.  The examiner noted that was manifested by severe limitation of motion, pain with motion, flare-ups, additional decline in range of motion following three repetitions, and abnormal posture contour due to spasms and pain.  

A review of the record shows that the Veteran also receives regular treatment for his low back disability of the VA Medical Center.  A review of the VA Medical Center treatment notes of record shows that the Veteran is maintained on various narcotic and non-narcotic medications for treatment of his pain.  However, there is no indication from the treatment notes of record that the Veteran has ankylosis of his thoracolumbar spine or that he has limitation of motion in excess of that reported at his various VA examinations.  

The Board finds that the Veteran is entitled to a 40 percent disability rating for his low back disability for the period beginning January 10, 2006, the date of the Veteran's substantive appeal in which he first reported that the symptoms his low back disability had increased in severity.  At his October 2006 VA examination, the Veteran was found to have flexion limited to 20 degrees by pain.  He was noted to experience painful flare-ups of his back disability and that was the first time the Veteran was noted to have difficulty with mobility and performing some activities of daily living.  Further, the Veteran was noted to have tenderness of the paravertebral muscles at his October 2006 VA examination.  At his July 2009 and September 2011 VA examinations, the Veteran was noted to have flexion limited to 10 degrees with additional limitation of flexion to 5 degrees as a result of pain at his September 2011 VA examination.  Additionally, the Veteran had tenderness to palpation of the paraspinal muscles, paraspinal muscle spasms, and difficulty with ambulation and mobility.  The Veteran was also noted to have severe impairment which affected his ability to perform activities of daily living.  Therefore, the Board finds that the Veteran's symptoms more closely approximate the criteria for a 40 percent disability rating beginning January 10, 2006.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Consideration has been given to assigning a higher disability rating beginning January 10, 2006.  However, the Board notes that there is no evidence of record indicating that the Veteran has ankylosis of the thoracolumbar spine.  Therefore, a disability rating in excess of 40 percent is not warranted for this period.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion for the period beginning January 10, 2006.  The Veteran has reported that he experiences incapacitating episodes as a result of his low back disability.  At his July 2009 VA examination, the Veteran reported that when he experienced a bad flare-up, his physician told him he should take his medication and lie down for about three hours.  At his September 2011 VA examination, the Veteran reported that he had two incapacitating episodes per year where his physician prescribed bed rest for a period of several days for each episode.  However, there is no evidence that the Veteran has incapacitating episodes having a total duration of at least six weeks in the last 12 months.  The Board acknowledges that the Veteran has reported additional incapacitating episodes.  However, there is no indication from the record that the Veteran has required medically prescribed bed rest prior to the discussion of such in the July 2009 VA examination report.  Therefore, the Board finds that the Veteran is properly rated based on pain and limitation of motion and a rating based on incapacitating episodes is not warranted.  38 C.F.R. § 4.71a (2012).

Consideration has been given to assigning a disability rating in excess of 30 percent prior to January 10, 2006.  However, a review of the August 2004 VA examination report shows that at that time, the Veteran was noted to have flexion to 75 degrees.  Additionally, there was no evidence of tenderness of the paraspinal muscles to palpation, muscle spasms, or other impairment caused by the Veteran's low back disability.  While the Veteran reported experiencing flare-ups, there is no indication from the record that they caused additional functional impairment above that which was reported in the examination report.  Additionally, there is no indication that the Veteran was overly impaired in his ability to perform his activities of daily living at this time and the Veteran himself reported that his low back disability did not interfere with his occupational abilities.  Further, a review of the VA Medical Center treatment notes of record do not show that the Veteran had limitation of function in excess of that reported at his August 2004 VA examination prior to January 10, 2006.  Therefore, the Board finds that the symptoms of the Veteran's low back disability did not warrant a disability rating in excess of 30 percent for the period prior to January 10, 2006.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Consideration has been given to assigning a rating under Diagnostic Code 5243, for degenerative disc disease based on incapacitating episodes rather than limitation of motion prior to January 10, 2006.  However, the Veteran did not report experiencing incapacitating episodes at his August 2004 VA examination and there is no indication from the VA Medical Center treatment notes of record that the Veteran was on medically prescribed bed rest for his low back disability at any time during this period.  Therefore, a rating based on incapacitating episodes is not warranted prior to January 10, 2006, and the Veteran is more appropriately rated based on pain and limitation of motion.  38 C.F.R. § 4.71a (2012).

Additionally, the Board notes that the Veteran's reported pain on motion was accounted for by the October 2006 VA examiner when determining the Veteran's range of motion and the 40 percent disability rating has been granted based on that reported limitation of motion.  The examiner noted that there was no additional limitation of motion in excess of that reported as a result of pain, weakness, incoordination, fatigue, or lack of endurance.  There is no other evidence showing that the Veteran has more limitation of motion than that found at his VA examinations and those examinations considered additional limitation due to pain.  Thus, with consideration of all pertinent disability factors, there remains no appropriate basis for assigning a schedular rating in excess of 30 percent prior to January 10, 2006, or a disability rating in excess of 40 percent beginning January 10, 2006, for the functional impairment of the Veteran's thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  

The Board notes that the Veteran also has neurological impairment in his lower extremities as a result of his service-connected low back disability.  However, the Veteran is already in receipt of separate compensable disability ratings for those disabilities and as such, the issue of separate disability ratings neurological impairment will not be addressed in this decision.  

Accordingly, the Board finds that the evidence supports the assignment of a 40 percent rating as of January 10, 2006, but not earlier.  The preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss Disability

At an August 2004 VA audiology evaluation, the Veteran reported that he experienced difficulty in conversation and that he had to face the speaker in conversations when without his amplification system.  He reported that he was unable to use the telephone with his hearing aid due to feedback.  The Veteran's audiometric testing results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
35
55
65
75
58
Left Ear
30
60
60
60
53

Speech recognition ability was measured at 92 percent in the right ear and 96 percent in the left ear.  The examiner diagnosed mild to severe right ear sensorineural hearing loss and mild to moderately-severe left ear sensorineural hearing loss.  As the pure tone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz was not 55 decibels or more, the Veteran was not qualified for consideration under both Table VI and Table VIa, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying the above values to Table VI results in a numeric designation of Level II in the right ear and Level I in the left ear.  38 C.F.R. § 4.85 (2012)..  Application of the levels of hearing impairment in each ear to Table VII produces a 0 percent rating.  38 C.F.R. § 4.85 (2012).

At a November 2006 VA audiology evaluation, the Veteran reported that he had not noticed any changes in his hearing acuity since his last VA audiology evaluation.  The Veteran's audiometric testing results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
55
70
75
90
73
Left Ear
50
70
70
70
65
  
Speech recognition ability was measured at 90 percent in the right ear and 90 percent in the left ear.  The examiner diagnosed mild to profound right ear sensorineural hearing loss and mild to severe left ear sensorineural hearing loss.  As the pure tone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels or more in the right ear, the Veteran was qualified for consideration under both table VI and Table VIa for the right ear, which is reserved for consideration in cases of exceptional patterns of hearing loss.  Applying the above right ear values to Table VI results in a numeric designation of Level III and applying the above right ear values to Table VIa results in a numeric designation of Level IV.  Therefore, for the right ear, application of the values to Table VIa results in a better benefit to the Veteran, therefore the numeric designation of Level IV will be used for the right ear.  Applying the above left ear values to Table VI results in a numeric designation of Level III for the left ear.  38 C.F.R. § 4.85 (2012).  Application of the levels of hearing impairment in each ear to Table VII produces a 10 percent disability rating.  38 C.F.R. § 4.85 (2012).

At a July 2009 VA audiology evaluation, the Veteran reported that his hearing acuity had decreased since his last examination.  He reported difficulty hearing in the presence of competing noise and reported that when having conversations, he had to face the speaker and ask for repetitions.  He reported difficulty understanding the television.  The Veteran's audiometric testing results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
80
75
85
100
85
Left Ear
60
75
70
70
69

Speech recognition ability was measured at 74 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed severe to profound right ear sensorineural hearing loss and moderately-severe left ear sensorineural hearing loss.  As the pure tone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels or more in both ears, the Veteran was qualified for consideration under both table VI and Table VIa.  Applying the above values to Table VI results in a numeric designation of Level VII in the right ear and Level III in the left ear.  38 C.F.R. § 4.85 (2012).  Application of the levels of hearing impairment in each ear to Table VII produces a 20 percent rating.  38 C.F.R. § 4.85 (2012).

The audiometric testing results in both ears were consistent with exceptional patterns of hearing loss.  Applying the above values to Table VIa results in a numeric designation of Level VIII in the right ear and Level V in the left ear.  38 C.F.R. § 4.85 (2012).  Application of the levels of hearing impairment in each ear to Table VII produces a 30 percent rating.  This obviously results in a better benefit to the Veteran.  38 C.F.R. § 4.85 (2012).

At an October 2011 VA audiology evaluation, the Veteran reported that his hearing acuity had continued to decrease.  He reported difficulty in the presence of competing noise and reported that he was unable to hear conversations without his hearing aids.  The Veteran also reported that he misunderstood speech and had to face the speaker in conversation.  The Veteran reported difficulty hearing over his phone and that he had to use an assistive device for listening to the television.  The Veteran's audiometric testing results were as follows:

Hertz (Hz)
1000
2000
3000
4000
Average
Right Ear
75
75
80
95
81
Left Ear
60
70
65
65
65

Speech recognition ability was measured at 58 percent in the right ear and 82 percent in the left ear.  The examiner diagnosed severe to profound right ear sensorineural hearing loss and moderately-severe left ear sensorineural hearing loss.  As the pure tone threshold at each of the four specified frequencies of 1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels or more in both ears, the Veteran was qualified for consideration under both table VI and Table VIa.  Applying the above values to Table VI results in a numeric designation of Level VIII in the right ear and Level IV in the left ear.  38 C.F.R. § 4.85 (2012).  Application of the levels of hearing impairment in each ear to Table VII produces a 20 percent rating.  38 C.F.R. § 4.85 (2012).

The audiometric testing results in both ears were consistent with exceptional patterns of hearing loss.  Applying the above values to Table VIa results in a numeric designation of Level VII in the right ear and Level V in the left ear.  38 C.F.R. § 4.85 (2012).  Application of the levels of hearing impairment in each ear to Table VII produces a 30 percent rating.  38 C.F.R. § 4.85 (2012).  That results in a better benefit to the Veteran.  Even applying the Level VIII numeric designation for the right ear through use of Table VI with the Level V numeric designation for the left ear found through use of Table VIa, the Veteran would still only be entitled to a 30 percent disability rating.  38 C.F.R. § 4.85, Table VII (2012).

The examiner noted that based on the Veteran's audiology findings and the Veteran's history, communication with the Veteran should occur facing the Veteran and at an optimal distance of four to six feet.  The examiner further noted that the Veteran should use his amplification system during communication.  The examiner also noted that the Veteran was likely to experience difficulty hearing at distances, over a phone or intercom, and in the presence of competing noise.  The examiner noted that total disability on the basis of auditory deficit alone was not found.  
 
In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The August 2004, July 2009, and October 2011 VA examination reports all discussed the effects the Veteran's bilateral hearing loss disability had on his ability to function in his daily life.  Additionally, the October 2011 VA examiner clearly noted the effects the Veteran's bilateral hearing loss disability would have on his ability to function in an occupational setting.  However, those functional effects do not support the assignment of any higher ratings.

A review of the record shows that the Veteran receives audiology treatment at the VA Medical Center.  A review of the VA Medical Center audiology treatment notes of record does not show the Veteran to have hearing impairment that is more severe than that which was reported at his various VA examinations.  For the most part, the VA Medical Center treatment notes track the Veteran's progress with use of his amplification devices.  

The Board finds that the Veteran is not entitled to a disability rating in excess of 10 percent for bilateral hearing loss disability prior to July 16, 2009.  The Veteran's right ear hearing loss disability was not shown to be worse than Level IV and his left ear hearing loss disability was not shown to be worse than Level III during this period.  38 C.F.R. § 4.85 (2012).

The Board finds that the Veteran is not entitled to a disability rating in excess of 30 percent for bilateral hearing loss disability as of July 16, 2009.  The Veteran's right ear hearing loss disability was not shown to be worse than Level VIII and his left ear hearing loss disability was not shown to be worse than Level V during this period.  38 C.F.R. § 4.85 (2012).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increased disability ratings for bilateral hearing loss disability and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular Consideration

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1) (2012).  

The threshold factor for extra-schedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The record shows that the manifestations of the disabilities are contemplated by the schedular criteria.  In addition, the evidence does not show frequent hospitalizations or marked interference with employment beyond that envisioned beyond the currently assigned rating and the increased disability rating granted herein.  Additionally, the Board notes that the Veteran has been awarded entitlement to a total disability rating based on individual unemployability for a portion of this appeal and there is no indication that the average industrial impairment resulting from the Veteran's disabilities prior to that time would be in excess of that contemplated by the assigned ratings.  Therefore, the Board has determined that referral of this case for extra-schedular consideration is not in order.  38 C.F.R. § 3.321(b)(1) (2012).



ORDER

Entitlement to a disability rating of 40 percent, but not higher, as of January 10, 2006, but not earlier, for a low back disability is granted.

Entitlement to a disability rating in excess of 10 percent prior to July 16, 2009, and in excess of 30 percent beginning July 16, 2009, for bilateral hearing loss disability is denied.

  

____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


